Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Remarks
This application claims priority from provisional application 62106594 (filed 01/22/2015).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended feature “…the PBCH being included in at least two non-adjacent slots in a 9 millisecond (ms) interval…”, as newly recited in claim 31 line 2-4.  To be more specific, there is no mention anywhere in the specification of any 9 millisecond (ms) interval, let alone, the PBCH being included in at least two non-adjacent slots [and] in a 9 millisecond (ms) interval.  Clarification is respectfully requested.  Same or similar problem appears in claim 33 would also need clarification.
NOTE: The examiner called twice and left voicemails to the undersigned attempting to set up an examiner interview in order to clarify these newly amended features.  However, as of the time this Office action is being prepared, the examiner was not able to make contact with the undersigned.  The applicant (or the undersigned) is encouraged to contact the examiner to clarify the issues over a phone interview.  Otherwise, the applicant is respectfully requested in the subsequent Remarks to point out as to where (e.g. figures, pages, and paragraphs) in the specification supports for these newly amended features can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20110007673 A1, hereinafter Ahn) in view of Mazzarese et al. (US 20120120910 A1, hereinafter Mazzarese).

Regarding claim 31, Ahn teaches a method, comprising (in general, see at least fig. 9 and corresponding paragraphs 63-69): 
receiving allocation information on a physical broadcast channel (PBCH) (see at least para. 64-65; e.g. receiving PBCH); 
decoding the allocation information (see at least para. 65; e.g. decoding PBCH); and 

Ahn differs from the claim, in that, it does not specifically disclose the PBCH being included in at least two non-adjacent slots in a 9 millisecond (ms) interval, which is well known in the art and commonly used for effectively control reference signals collision.
Mazzarese, for example, from the similar field of endeavor, teaches similar or known mechanism such that the PBCH being included in at least two non-adjacent slots in a 9 millisecond (ms) interval (in general, see fig. 4s and their paragraphs, in particular, see at least fig. 4a and para. 50, e.g. the PBCHs in fig. 4a), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Mazzarese into the method of Ahn for effectively control reference signals collision.

Regarding claim 33, this claim is rejected for the same reasoning as claim 31 except this claim is in apparatus claim format.
To be more specific, Ahn in view of Mazzarese also teaches a same or similar apparatus with a transceiver (Ahn, see at least fig. 11), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claim 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Mazzarese, as applied to claims 31 and 33 above, and further in view of Son et al. (US 20150023263 A1, hereinafter Son).

Regarding claim 32, Ahn in view of Mazzarese teaches receiving a physical downlink shared channel (PDSCH) corresponding to the PDCCH (Ahn, see at least para. 66, e.g. PDCCH indicating PDSCH).
Ahn in view of Mazzarese differs from the claim, in that, it does not specifically disclose transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH, which is well known in the art and commonly used for improving cell throughputs.
Son, for example, from the similar field of endeavor, teaches transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH (see at least para. 207, e.g. transmitting ACK), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Son into the method of Ahn in view of Mazzarese for improving cell throughputs.

Regarding claim 34, this claim is rejected for the same reasoning as claim 32 except this claim is in apparatus claim format.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered.  Regarding independent claims 31 and 33, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465